Citation Nr: 0822268	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
spurs of the right os calcis.

2.  Entitlement to an increased rating for chronic airway 
obstruction, with pulmonary lesions and pleural thickening, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran retired from the United States Army after more 
than 20 years of active service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2006, the Board remanded the issues on the cover 
page for additional development.  The issues have now been 
returned to the Board.  

The issue of entitlement to an increased rating for chronic 
airway obstruction, with pulmonary lesions and pleural 
thickening, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Spurs of the right os calcis are primarily manifested by 
pain and an antalgic gait.  Moderately severe foot injury and 
limitation of motion are not shown.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, the 
criteria for an evaluation of 10 percent, but no more, for 
spurs of the right os calcis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes (DCs), 5003, 5015, 5284 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.    

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary (1) notify the claimant that 
to substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), provide at least 
general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Board notes that the 
third and fourth requirements from Vazquez-Flores take their 
roots from element (4) from Dingess/Hartman.  Some of the 
notice provided in this case was issued prior to the 
decisions in Vazquez-Flores and Dingess/Hartman.  As such, 
some notice does not take the form prescribed in those 
cases.  

The veteran was not provided with proper notice as prescribed 
by Vazquez-Flores and Dingess/Hartman prior to the initial 
unfavorable AOJ decision; however, for the reasons discussed 
below, the Board finds that this error did not result in any 
prejudice to the veteran.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

Initially, regarding any prejudice, the Board finds it 
telling that the veteran is represented by a veterans' 
service organization that the Board presumes knowledgeable in 
the relevant law and procedures and that has not alleged any 
prejudice to the veteran in the notice that has been given.  

A July 2003 notification letter informed the veteran of his 
and VA's respective duties for obtaining evidence and asked 
him to submit evidence and/or information in his possession 
to the AOJ.  This letter also informed the veteran that to 
establish entitlement to an increased evaluation the evidence 
must show an increase in severity/ that the condition has 
gotten worse.  A December 2006 letter provided proper notice 
regarding degrees of disability and effective dates.  This 
letter also notified the claimant that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and also provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask the Secretary to obtain.  The examples given included 
VA and Federal treatment records, Social Security 
determinations, statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  The veteran's claim was 
readjudicated after these letters were issued when the AMC 
issued a supplemental statement of the case (SSOC) in January 
2008.  Notably, in response to this SSOC, the veteran 
submitted a signed statement indicating that he had no other 
information or evidence to submit.  

These letters did not satisfy the VCAA duty to notify with 
respect to element (2) from Vazquez-Flores.  However, the 
Board does not view the disability at issue to be covered by 
the second requirement of Vazquez-Flores, and no further 
analysis in that regard is necessary.  These letters also did 
not fully satisfy the VCAA duty to notify with respect to 
elements (1) from Vazquez-Flores.  Essentially, these letters 
did not specifically ask the veteran to provide evidence of 
the effect that any worsening has on his employment and daily 
life.    

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  
Statements made by the veteran and his representative show 
actual knowledge of what is needed to substantiate his claim, 
including medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  For example, at 
his January 2007 VA feet examination the veteran stated that 
he was retired since 2002 and that he felt that his foot 
problem did limit his ability to walk, which also affected 
his activities of daily living.  These statements show 
awareness of what is needed to substantiate the veteran's 
claim, including evidence of the effects of any worsening on 
employment and daily life.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant that demonstrate an 
awareness of what was necessary to substantiate his claim.  
Id., 22 Vet. App. at 49.  This showing of actual knowledge 
satisfies the first requirement of Vazquez-Flores.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  A VA examination was provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. App. 37.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that service-connected spurs of the right 
os calcis are worse than currently evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability ratings is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

The veteran's disability is currently evaluated as 
noncompensable under 38 C.F.R. § 4.71a, DC 5015 (Bones, new 
growths of, benign).  Diseases under that Diagnostic Code 
will be rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under DC 5002.   

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  

Diagnostic Code 5284 provides ratings for "other" foot 
injuries as follows: 10 percent when moderate; 20 percent 
when moderately severe; and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5284.  A 40 percent rating is assigned 
with actual loss of use of the foot.  Id., Note.  

The words "moderate," "moderately severe," and "severe" 
as used in the various Diagnostic Codes are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was afforded a VA feet examination in January 
2007.  At that examination the veteran reported having 
constant foot pain.  He felt that his foot problem did limit 
his ability to walk and at the time of the examination he 
reported that he could stand approximately 10 minutes and 
could walk 1 city block on level ground.  Physical 
examination revealed no corns, calluses or edema.  He did 
have bilateral bunions with hallux valgus deformity and both 
feet were moderately flat.  The feet were nontender.  The 
Achilles tendons were tender bilaterally, but the Achilles 
tendon alignment was normal.  There was no weakness, 
instability, motion pain or restriction of motion.  There was 
diffuse bony nontender swelling of both tarsal regions and 
ankles.  The veteran's gait was flatfooted and antalgic.  He 
held his ankles in 30 degrees of external rotation 
bilaterally.  He also had difficulty standing on tiptoes and 
standing on a single foot, but he could walk on his heels.  
Bilateral foot X-rays showed diffuse degenerative joint 
disease, especially in the tarsal areas and the metatarsal 
phalangeal areas.  He also had bilateral plantar and 
posterior bone spurs with dystrophic calcification of the 
posterior plantar ligament.  The diagnosis given was 
degenerative joint disease with bone spurs and plantar 
fasciitis of both feet.  There is no competent medical 
evidence in significant conflict with these findings.  For 
example, an October 1998 private medical record notes a 
longstanding history of plantar fasciitis and heel spur 
syndrome.   

The veteran is service connected for spurs of the right os 
calcis - which is a heel bone.  As this bone is not a joint, 
it seems doubtful that this disability would cause any 
limitation of motion as is required for a compensable rating 
under DC 5015 and DC 5003.  The Board is of the opinion that 
the veteran's disability is more appropriately evaluated 
using the Diagnostic Code for "other" foot injuries - 
DC 5284.  

Rating the veteran's disability is complicated by the 
existence of other nonservice-connected disabilities such as 
flat feet, degenerative joint disease of the feet, bilateral 
plantar fasciitis, bunions, and bilateral hallux valgus 
deformity.  The veteran complains of constant foot and heel 
pain, and physical examination revealed tender Achilles 
tendons, swelling of the ankles and feet, an antalgic gait 
with ankles in 30 degrees of external rotation bilaterally, 
and difficulty standing on tiptoes and standing on a single 
foot.  Given that it is unclear which disability is causing 
which symptoms, and to what degree, at this point the Board 
is of the opinion that with reasonable doubt resolved in 
favor of the veteran a 10 percent evaluation, but no more, is 
warranted for moderate foot injury.  See 38 C.F.R. § 4.71a, 
DC 5284.    

An evaluation in excess of 10 percent is not warranted for 
spurs of the right os calcis.  As noted above limitation of 
motion is not shown.  Further, the Board associates the 
findings noted on the VA examination report with moderate 
disability as opposed to moderately severe disability.  Given 
the above, an evaluation in excess of 10 percent is not 
warranted under DCs 5003, 5015, and 5284.  See 38 C.F.R. 
§ 4.71a, DCs, 5003, 5015, 5284.  The Board has considered the 
use of other Diagnostic Codes to rate the veteran's 
disability.  However, the Board finds no other appropriate 
code which would allow for a rating in excess of 10 percent 
for spurs of the right os calcis.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for spurs of the right os calcis, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  The Board 
finds no basis upon which to predicate assignment of 
"staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for spurs of 
the right os calcis are clearly contemplated in the Schedule 
and that the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 




ORDER

An evaluation of 10 percent, but no more, for spurs of the 
right os calcis is allowed; to this extent the appeal is 
granted.


REMAND

The issue of entitlement to an increased rating for chronic 
airway obstruction, with pulmonary lesions and pleural 
thickening, was remanded by the Board in December 2006 so 
that the veteran could have pulmonary testing completed, to 
include all applicable tests.  The remand specifically stated 
that the Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO) test should be completed 
or the examiner should set forth the reasons why it was not.  
As the veteran's representative points out, DLCO testing was 
not performed.  No explanation was given by the examiner why 
DLCO testing should not be completed.  A remand by the Board 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, 
clarification as set out herein is needed.

The Board would like to make clear that DLCO test results 
could result in a higher rating for the veteran's disability.  
According to DCs 6603 and 6604 a 60 percent disability rating 
could be warranted with evidence of DLCO of 40 to 55 percent 
predicted.  38 C.F.R. § 4.97, DCs 6603, 6604 (2007).  If a 
DLCO test is not of record, evaluation can be made based on 
alternative criteria as long as the examiner states why the 
test would not be useful or valid in a particular case.  
38 C.F.R. § 4.96(d)(2) (2007).  Accordingly, the AMC/RO 
should arrange for the veteran to have pulmonary testing 
completed, to include all applicable tests including the DLCO 
test.  If the DLCO test is not indicated, the examiner should 
set forth the reason why.

Turning to another matter, as provided for by the VCAA, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  During the 
pendency of this appeal, the Court held that, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), provide at least 
general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The veteran has not received proper notification as required 
by Vazquez-Flores.  The veteran should be sent a letter that 
provides him with proper notice as is required by the VCAA 
and particularly Vazquez-Flores.  




Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should issue a letter in 
connection with the veteran's claim for an 
increased rating for his service-connected 
chronic airway obstruction, with pulmonary 
lesions and pleural thickening, which 
provides proper notice as is required by 
Vazquez-Flores.  The veteran should 
specifically be told that to substantiate 
a claim he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life, and he should 
specifically be provided with the 
provisions of the Diagnostic Codes 
relevant to his service-connected 
respiratory disorder.

Sufficient time should be allowed for 
response.  If the veteran identifies any 
other relevant outstanding evidence, such 
should be obtained.  If records are not 
obtained, attempts made to obtain the 
records should be documented as should the 
unavailability of the records.

2.  Then, the AMC/RO should arrange for 
the veteran to have pulmonary testing 
completed, to include all applicable 
tests.  The DLCO test should be completed 
or the examiner should set forth the 
reason why the test would not be useful or 
valid in this particular case.  All 
pertinent findings should be reported in 
detail.

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate SSOC 
and afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


